Exhibit 99.1 YAMANA PROVIDES NOTICE OF SECOND QUARTER 2 TORONTO, ONTARIO, June 30, 2015– YAMANA GOLD INC. (TSX: YRI; NYSE: AUY) (“Yamana” or “the Company”) will release its second quarter 2015 results after market close on July 30, 2015 followed by a conference call and webcast on July 31, 2015 at 9:00 a.m. ET. Second Quarter 2015 Conference Call Information: Toll Free (North America): 1-800-355-4959 Toronto Local and International: 416-340-8527 Webcast: www.yamana.com Conference Call REPLAY: Toll Free (North America):
